DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-19 and 21-28 have been cancelled by the Applicant.
Claims 20 and 29-31 are pending and examined on the merits in the present Office action.
Claim 20 is newly amended.
Claims 29-31 are newly added.
This action is made FINAL.
Withdrawn objection
	The objection to the Specification for containing browser-executable code is withdrawn in light of the amendment made by the Applicant.

Withdrawn rejections
	Rejection of claim 20 under 35 USC 112(b) is withdrawn in light of amendments made by the Applicant.
Rejection of claims 20-23 and 25-28 under 35 USC 112(a) for failing to comply with the written description requirement is withdrawn in light of amendments made by the Applicant.
	Rejection of claims 20-23 and 25-28 under 35 USC 112(a) for failing to comply with the enablement requirement is withdrawn in light of amendments made by the Applicant.

	Rejection of claims 20-21, 23 and 25-28 under 35 USC 102(a)(1) is withdrawn in light of amendments made by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (Zuber, J. “RNAi Mediated Silencing of Cell Wall Invertase Inhibitors to Increase Sucrose Allocation to Sink Tissues in Transgenic Camelina Sativa Engineered with a Carbon Concentrating Mechanism”. Master’s Thesis. University of Massachusetts Amherst. 2015) in view of Renne (Renne et al. The Plant Journal. 35 (3): 316-331), Meyer (Meyer and Griffiths. Journal of Experimental Botany. 64(3):769-786. 2013) and Alexandrov (US Patent no. 2006057724)
The claims are drawn to a land plant having increased expression of a plastidial dicarboxylate transporter protein comprised of SEQ ID NO: 46 and increased expression of a mitochondrial transporter protein comprised of SEQ ID NO: 1. 

Zuber does not explicitly refer to CCP1 as a mitochondrial transporter protein. Meyer teaches that CCP1 is a mitochondrial carrier protein (page 773, paragraph bridging left and right columns).
Renne teaches that the DiT2 protein is responsible for plastid dicarboxylate transport (paragraph bridging from left column of page 323 to left column of 324), exporting glutamate from the plastid which is increased by comparison to the loss-of-function dct mutant (page 324, paragraph bridging left and right columns) i.e. a land plant having increased expression of a plastidial dicarboxylate transporter protein such that the flux of metabolites through the plastidial membrane is increased as compared to a reference land plant not having the increased expression of the plastidial dicarboxylate transporter protein. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to transform a land plant as taught by Zuber to increase expression of a plastidial dicarboxylate transport protein to increase the flux of metabolites through the plastidial membrane as taught by Renne because Renne teaches identifying the DiT2 protein as being essential to plastid dicarboxylate transport (paragraph bridging from left column of page 323 to left column of 324). Renne teaches that expression of DiT2 encoding the dicarboxylate transporter protein is primarily responsible for photo-respiratory phenotype response in plants (page 324, paragraph bridging left and right columns; Figure 2). One would have been motivated to do transform a plant to express both a plastidial dicarboxylate transporter protein and a mitochondrial transporter protein to increase yield as taught by Zuber in view of Meyer and Renne because it would be obvious to one of ordinary skill in the 
Regarding claim 29, Zuber in view of Meyer and Renne does not teach the mitochondrial transporter protein comprises SEQ ID NO: 1. 
SEQ ID NO: 1 was found to have 100% identity to SEQ ID NO: 1107 of Alexandrov, the ABSS search result further provided that the sequence is a dicarboxylate/tricarboxylate carrier (DTC) protein (see alignment below).
Query Match             100.0%;  Score 1542;  DB 8;  Length 298;
  Best Local Similarity   100.0%;  
  Matches  298;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAEEKKAPISVWTTVKPFVNGGASGMLATCVIQPIDMIKVRIQLGQGSAASITTNMLKNE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAEEKKAPISVWTTVKPFVNGGASGMLATCVIQPIDMIKVRIQLGQGSAASITTNMLKNE 60

Qy         61 GVGAFYKGLSAGLLRQATYTTARLGSFKLLTAKAIESNDGKPLPLYQKALCGLTAGAIGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVGAFYKGLSAGLLRQATYTTARLGSFKLLTAKAIESNDGKPLPLYQKALCGLTAGAIGA 120

Qy        121 CVGSPADLALIRMQADNTLPLAQRRNYTNAFHALTRISADEGVLALWKGCGPTVVRAMAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CVGSPADLALIRMQADNTLPLAQRRNYTNAFHALTRISADEGVLALWKGCGPTVVRAMAL 180

Qy        181 NMGMLASYDQSAEYMRDNLGFGEMSTVVGASAVSGFCAAACSLPFDFVKTQIQKMQPDAQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NMGMLASYDQSAEYMRDNLGFGEMSTVVGASAVSGFCAAACSLPFDFVKTQIQKMQPDAQ 240

Qy        241 GKYPYTGSLDCAMKTLKEGGPLKFYSGFPVYCVRIAPHVMMTWIFLNQITKFQKKIGM 298
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GKYPYTGSLDCAMKTLKEGGPLKFYSGFPVYCVRIAPHVMMTWIFLNQITKFQKKIGM 298

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the dicarboxylate transporter protein of Zuber with the transporter protein of Alexandrov because one would have expected a dicarboxylate transporter protein to have equivalent function as that taught by Zuber, which teaches that Csa10909s010 is a dicarboxylate transport protein (Table 2, page 19).


Applicant’s arguments
	Applicant argues in the Remarks filed on 10/4/2021 that Zuber does not teach or suggest a genetically engineered land plant having increased expression of a plastidial dicarboxylate transporter protein and a mitochondrial transporter protein comprising a first recombinant DNA construct comprising a first promoter operatively linked to a nucleic acid molecule encoding the plastidial dicarboxylate transporter protein, and a second recombinant DNA construct comprising a second promoter operatively linked to a nucleic acid molecule encoding the mitochondrial transporter protein, wherein the plastidial dicarboxylate transporter protein comprises Camelina sativa CsalO9O9s0lO of SEQ ID NO: 46, and the mitochondrial transporter protein comprises Arabidopsis thaliana oxaloacetate antiporter DTC of SEQ ID NO: 1 or an oxaloacetate antiporter ortholog of Arabidopsis thaliana DTC of SEQ ID NO: 1 from maize, soybean, rice, wheat, sorghum, potato, or canola.
	This argument has been fully considered but it is not persuasive. Zuber was not previously presented to address all of the limitations of the newly amended claim 20. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the limitation of the mitochondrial transport protein was not previously recited though it is addressed in the present Office action under 35 USC 103 above.
Applicant argues that Zuber does teaches increased expression of CCP1 from Chlamydmonas reinhardtii, which does not comprise genetic engineering including inserting a first recombinant DNA construct comprising a first promoter operatively linked to a nucleic acid molecule encoding the plastidial dicarboxylate transporter protein.

The Applicant argues that the teachings of Renne do not relate a mitochondrial transporter protein comprising SEQ ID NO: 1. 
This argument has been fully considered but it is not persuasive. The Non-final rejection filed 05/14/2021 was not addressing a limitation requiring SEQ ID NO: 1 as it had not been incorporated by the Applicant into the scope of a claim. In the present Office action, Zuber in view of Renne is not presented to address the limitation of a mitochondrial transporter protein comprising SEQ ID NO: 1. Nonobviousness cannot be concluded by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Applicant argues that the teachings of Meyer as cited, which relate to CCP1 being a mitochondrial carrier protein involved inter alia in ADP/ATP translocation, do not cure this deficiency of Zuber, in view of Renne [a mitochondrial transporter protein comprising SEQ ID NO: 1]. To the extent that Meyer compares CCP1 to proteins of land plants, Meyer teaches that the closest homolog in Arabidopsis is the mitochondrial transporter BOU, and that BOU mutants have a phenotype similar to plants deficient in fatty acid oxidization, suggesting a role in camnitine-acylcamnitine translocation (Meyer, page 773, right column, top). These teachings do not relate to a mitochondrial transporter protein comprising Arabidopsis thaliana oxaloacetate antiporter DTC of SEQ ID NO: 1 or an oxaloacetate antiporter ortholog of Arabidopsis thaliana DTC of SEQ ID NO: 1 from maize, soybean, rice, wheat, sorghum, potato, or canola.
.

Conclusion
Claims 20 and 29-31 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         
/MATTHEW R KEOGH/               Primary Examiner, Art Unit 1663